DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the   filed on January 31, 2020.  Claims 1-20 are Original. Claim 1-20  currently pending and have been examined.
Information Disclosure Statement
The Information Disclosure Statement filed on May 1, 2020, has been considered. Initialed copy of Form 1449 is enclosed herewith.
Priority
Applicant’s claim for the benefit of prior-filed applications (14/460181 filed 8/14/2014, and provisional application 61/866386, filed 8/15/2013) is acknowledged. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is U.S. Patent Pub. No. 2005/0233289, Hoglund (“Hoglund”), which teaches a firefighter’s training simulator. While Hoglund does teach a replaceable panel of a construction material (combustible panel 56, ¶18), it is not housed in a panel 
WIPO Pub. No. WO 2013000019 A1 to Wharton et al., (“Wharton”) teaches a fire training simulator with exchangeable doors (p. 41, ll. 16-26), but again, there is no disclosure of a frame rotatably coupled to the metal-studded wall, the panel frame configured to enable insertion of the door therein and removal of the door therefrom.
Examiner also notes that no other prior art found suggests this feature; the forcible entry trainers found (e.g., U.S. Patent Pub. No. 2012/0244512, Norris) do not teach a panel frame rotatably coupled to a metal-studded wall that receives a removable wall panel made of a construction material therein. Further still, modular trainers that allow reconfiguration of the interior walls (e.g., U.S. Patent Pub. No. 2009/0188188 to Rivet) do not do so by way of a rotatable frame with an inserted panel of a standard construction material (such as drywall). Therefore, claims 1 and 17 are allowed. Likewise, claims 2-16 and 18-20 are allowed by virtue of their dependencies of claims 1 and 17, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L KORB whose telephone number is (313)446-4918.  The examiner can normally be reached on M-F, 10AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L.K./Examiner, Art Unit 3715 

/JERRY-DARYL FLETCHER/Primary Examiner, Art Unit 3715